57 F.3d 1081NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Cody D. GLOVER, Defendant-Appellant.
No. 94-3131.
United States Court of Appeals, Tenth Circuit.
June 19, 1995.

Before MOORE, BALDOCK, and EBEL, Circuit Judges.


1
ORDER AND JUDGMENT*


2
This matter comes on for consideration of the government's motion to dismiss and the response filed thereto.


3
Upon consideration thereof, we conclude that the judgment of conviction must be reversed to conform to United States v. Lopez, 115 S.Ct. 1624 (1995).


4
Accordingly, the government's motion to dismiss is DENIED, the judgment of the United States District Court for the District of Kansas is REVERSED, and the matter REMANDED to the district court to allow the defendant to withdraw his plea and to dismiss the indictment.


5
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470